Title: From John Adams to Francis Dana, 22 December 1782
From: Adams, John
To: Dana, Francis


Dear Sir,
Paris Decr. 22d. 1782.

Your Letter of Novr. 14/25 I recieved the night before last, & went out with it yesterday to Passy. Dr. Franklin & I agreed to desire Mr. Grand to give Orders to the Banker his Correspondent at St. Petersbourg to furnish You with the Sum of Money You may have occasion for, so that your Treaty may be made as soon as You please. I should not be surprized, if the English Minister to the Empress should negotiate for You. The four Ministers for Peace have written You their Advice, that now is the Time for You to apply.
Penobscot and the Fisheries are very safe. But it is the most curious History in the World, that of our Preliminaries.
The King of Sweden, by his Ambassador at Versailles, has been the first Power in Europe to propose a Treaty with the United States. He has given his Ambassador here full Power to treat & Dr. Franklin has recd. from Congress full Power to treat with him. They are now in Negotiation, & the Treaty will probably be finished in a few days.
With great Esteem, I have the honor / to be, / Sir, / your most obedient & / most humble Servant.
John Adams

